Case 2:14-cv-10244-AJT-RSW ECF No. 257 filed 04/30/20              PageID.2957      Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ROBERT ANNABEL,

               Plaintiff,                           No. 14-10244

 v.                                                 District Judge Arthur J. Tarnow
                                                    Magistrate Judge R. Steven Whalen

 JACK FROST, ET AL.,

               Defendants.
                                          /

                                           ORDER

        Before the Court is Plaintiff Robert Annabel’s Motion to Renew Motions to

 Compel [ECF No. 244], in which he seeks to renew a previously filed motion to compel

 responses to document requests [ECF No. 199] and motion to compel responses to his

 Fourteenth and Fifteenth Interrogatories [ECF No. 203], that had been dismissed without

 prejudice pending decision on Defendants’ summary judgment motion [ECF No. 235].

 Because Plaintiff has survived summary judgment, he now seeks to renew his motions.

        In ECF No. 199, Plaintiff seeks the production of documents regarding (1)

 incidents prior to July 22, 2013 in which Plaintiff stabbed or seriously assaulted another

 person; (2) fighting incidents involving the Plaintiff prior to July 22, 2013; and (3)

 whether the MDOC required Defendant Frost or other officers to carry tasers and pepper

 spray on July 22, 2013. The Defendants objected to requests (1) and (2) on relevancy

                                              -1-
Case 2:14-cv-10244-AJT-RSW ECF No. 257 filed 04/30/20              PageID.2958      Page 2 of 4



 grounds, and stated that they did not possess any documents responsive to request (3).

 ECF No. 199, PageID.2214-2217.

        In ECF No. 203, Plaintiff seeks to compel answers to Interrogatory No. 10

 (MDOC policy regarding whether corrections officers are required to carry tasers and

 pepper spray) and Interrogatory No. 11 (whether officers are required to carry personal

 protection devices that electronically signal for backup). ECF No. 203, PageID.2240-

 2241.1 Defendants objected on relevancy grounds.

        This is a retaliation case, and Plaintiff’s assaultive history or whether corrections

 officers carry tasers or pepper spray have nothing to do with the substantive legal or

 factual issues. Rather, Plaintiff argues that these requests are necessary to impeach the

 deposition testimony of Defendant Frost. Specifically, Frost testified that Plaintiff is “a

 very violent individual, so I’m careful when I’m around that guy.” He said that Plaintiff

 “stabbed a couple people” and has “been in fights.” Frost said, “He’s violent. Just look in

 his record if you want to know. Just look in his record.” Frost Deposition, ECF No. 199,

 PageID.2208.

        The question is not whether the requested information about Plaintiff’s past violent

 behavior is necessary to impeach deposition testimony, but whether it can be used to

 impeach Frost’s trial testimony. Deposition testimony does not “open the door” to trial



        1
        Interrogatory No. 12 was answered subject to an objection, and No. 13 was
 answered.

                                              -2-
Case 2:14-cv-10244-AJT-RSW ECF No. 257 filed 04/30/20              PageID.2959      Page 3 of 4



 testimony. And Plaintiff himself has argued for the exclusion at trial of any evidence of

 his propensity for violence under Fed.R.Ev. 404(a). See Plaintiff’s Motion in Limine, ECF

 No. 246. In fact, any testimony about Frost’s fear of Plaintiff, or the protective equipment

 that corrections officers use would not be relevant to the issues properly in the case, and

 would likely be excluded.2 Therefore, if Plaintiff’s motion in limine is granted, there will

 be nothing to impeach.3 Balancing the lack of relevance of this evidence against the

 burden of producing it, I find that the requests are not proportional to the needs of the

 case. See Fed.R.Civ.P. 26(b)(1).

        Accordingly, Plaintiff’s motion to renew [ECF No. 244] is GRANTED to the

 extent that the Court will consider and rule on the earlier motions to compel, and the

 underlying motions to compel [ECF No. 199 and ECF No. 203, incorporated in ECF No.

 244] are DENIED.




        2
         And, as a practical matter, assuming Plaintiff does have a history of misconducts
 for assaultive behavior (and he would know whether he does or does not), why would he
 want to present that to the jury?
        3
          Defendants do suggest that Plaintiff’s misconduct history may be relevant for
 other purposes, such as showing that they acted in conformity with their training and job
 duties, or impeachment of the Plaintiff himself. Response to Motion in Limine, ECF No.
 249, PageID.2929. Even if the fact that prior misconducts would be admissible for this
 purpose (in my view an unlikely proposition), the nature of those misconducts would not,
 either under Rule 401, 403, or 404(b).

                                              -3-
Case 2:14-cv-10244-AJT-RSW ECF No. 257 filed 04/30/20            PageID.2960      Page 4 of 4



        IT IS SO ORDERED.


                                    s/R. Steven Whalen
                                    R. STEVEN WHALEN
                                    United States Magistrate Judge
 Dated: April 30, 2020




                               CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing document was sent to parties of record on
 April 30, 2020 electronically and/or by U.S. mail.

                                    s/Carolyn M. Ciesla
                                    Case Manager




                                             -4-
